DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENT
Applicant’s arguments, see Interview and Interview Summary mailed on 17 November, 2021 and Applicant’s Remarks/Amendments filed on 16 November, 2021, with respect to the rejection(s) of claim(s) 1-6, 10-12, 14, 21, and 24 under 35 U.S.C. 102(a)(2) as being anticipated by HAYASHI (US 2021/0148377) and the rejection(s) of claim(s) 7-8 and 22-23 under 35 U.S.C. 103 as being obvious in view of HAYASHI and WITZEL (US 2,015,210) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art BULLOCK (US 3,619,080 – published 9 November, 1971), which shows a quadrilateral geometry to an outlet defined by the first and second housing panels, a first edge of the wall, and the leading edge portion of the flange.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 21-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BULLOCK (US 3,619,080 – published 9 November, 1971).
As to claim 21, BULLOCK discloses a blower assembly housing(abstract; figures 1-4 and 6-8) for a heating, ventilation, and air-conditioning (HVAC) system (see MPEP § 2111.02-II), comprising:
a first housing panel(10; col.1, line 67- col.2, line 3);
a second housing panel (10; col.1, line 67- col.2, line 3) positioned opposite the first housing panel relative to a chamber of the blower assembly (figures 1-4 and 6, in view of col. 1, line 67- col. 2, line 3);
a wall (35) extending between the first housing panel and the second housing panel (figure 5 and annotated section view of figure 7A, which is a sectional cut at 7—7 of figure 1 showing location of the rotational axis) and comprising a first edge and a second edge (see annotated section view of figure 7A), wherein the wall is a single-piece component (col. 2, lines 30-42; figure 5) and comprises:
a body portion extending in a first direction toward an outlet of the blower assembly (see annotated section view of figure 7A);
a leading edge portion extending from the body portion and positioned between the first and second edge(see annotated section view of figure 7A);
a curved portion extending from the leading edge portion, wherein the curved portion includes a curvature extending outwardly away  (in view of the curved portion forming a ⸦ shape) from the body portion and the outlet of the blower assembly(see annotated section view of figure 7A); and
see annotated section view of figure 7A), such that the leading edge portion, the curved portion, and the trailing edge portion form a generally camber cross-sectional geometry (see annotated section view of figure 7A), wherein the first housing panel, the second housing panel, the leading edge portion (at least the end of the leading edge portion), and the first edge of the wall are configured to define a perimeter of the outlet, and wherein the perimeter of the outlet includes a quadrilateral geometry(figure 2, in view of annotated section view of figure 7A). 

    PNG
    media_image1.png
    789
    1432
    media_image1.png
    Greyscale

Annotated Section View of Figures 7A
As to claim 22, BULLOCK further discloses wherein the trailing edge portion extends (see annotated section view of figure 7A) extends in a direction that is generally parallel(as understood through claim 1, the structures of the ends of the wall, 35, are coplanar along the discharge outlet with their positioning to the parallel lineal edges of first and second housing panels) to the body portion of the wall (such as section 37 of the wall, 35), wherein generally parallel is understood based on the examples within the specification of the present invention at paragraph 49 and figure 9. See MPEP §2173.05(b).

As to claim 24, BULLOCK further discloses wherein a trailing edge of the trailing edge portion defines the second edge (see annotated section view of figures 7A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over BULLOCK (US 3,619,080 – published 9 November, 1971).
As to claim 23, BULLOCK discloses wherein the leading edge portion forms an angle with the body portion of the wall (see annotated section view of figure 7A of which the leading edge is along an arcuate section of the flange, relative to the flat section of the body of the wall, such as 37). However, BULLOCK, as modified, does not explicitly provide wherein the angle is between 40 and 60 degrees.
where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the wall of BULLOCK would not operate differently with the claimed angle and since the leading edge is intended to be provided with a bend at the location of the flange. For this, the body portion and leading edge portion of BULLOCK would function appropriately having the claimed angle between the leading edge and body of the wall portion. Further, Applicant places no criticality on the range claimed, indicating simply that the angle between the leading edge and the body portion of the wall “may” be within the claimed range (present specification at par. 49).

Claims 1-9, 11, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over BULLOCK (US 3,619,080 – published 9 November, 1971), in view of WITZEL (US2, 015,210 – published 13 October, 1934).
As to claim 1, BULLOCK discloses a centrifugal blower (abstract; figures 1-4 and 6-8), comprising:
a centrifugal fan (67) including a fan wheel (annular structure shown within figure 6), wherein the fan wheel has a rotational axis (rotational axis along shaft, 65, which drives the centrifugal fan in the rotational direction, 70);
10; col.1, line 67- col.2, line 3) disposed on opposite sides of the centrifugal fan and extending transverse to the rotational axis of the fan wheel (figures 1-4 and 6, in view of col. 1, line 67- col. 2, line 3), and further including a wall (35) extending about the rotational axis from a first edge of the wall to a second edge of the wall and between the first housing panel and the second housing panel (figure 5 and annotated figure 7A, which is a sectional cut at 7—7 of figure 1 showing location of the rotational axis), wherein the wall includes a flange having a cross-sectional camber geometry and a leading edge portion of the cross-sectional camber geometry positioned between the first edge and the second edge (see annotated section view of figure 7), wherein the wall is a single-piece component extending between the first edge and the second edge (col. 2, lines 30-42; figure 5);
an intake passage (27) extending through the first housing panel (shown in figure 6) and facilitating fluid flow into the fan wheel (col. 2, line 71- col.3, line 9 of which it is understood that the intake bell allows inlet of the air to the fan wheel based on the rotation of the fan about axis, 65, in direction, 70); and
an outlet of the blower housing (figure 2) facilitating fluid flow out of the fan wheel and out of the blower housing (claim 1 of which it is understood that upon entry of fluid into the fan via the intake bell, 27, fluid is radially discharged from the fan wheel and the blower housing via the outlet defined between 37 and the cut-off, 40, further defined below), wherein a perimeter of the outlet is formed by the first housing panel, the second housing panel, the leading edge portion of the cross-sectional camber geometry, and the first edge of the wall, wherein the perimeter of the outlet includes a quadrilateral geometry (figure 2, in view of annotated section view of figure 7), and wherein the flange extends outwardly from the outlet (see annotated section view of figure 7).
However, BULLOCK does not explicitly disclose wherein the centrifugal fan includes blades extending radially outwardly from the fan wheel. 
WITZEL is within the field of endeavor provided a centrifugal fan (col. 1, lines 1-4). WITZEL teaches conventional double cage rotors of centrifugal fan, such as that shown within BULLOCK at least at figure 6 due to the double intake bells, 27, in addition to a central disc attached to the driving shaft (central disc of fan, 67, which has two sides to the fan extending therefrom, attached to shaft, 65), is known to incorporate suitably shaped, positioned, and spaced blades  (19; col. 2, lines 22-27; figure 1 and 2) extending radially outwardly from a fan wheel(17). This is strong evidence that modifying BULLOCK as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., moving air from inlet to outlet of the rotor through the agitation of air by the blades in a desired manner by conventional and known construction of centrifugal fans). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify BULLOCK by WITZEL such that the centrifugal fan includes blades extending radially outwardly from the fan wheel, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of moving air from inlet to outlet of the rotor through the agitation of air by the blades in a desired manner by conventional and known construction of centrifugal fans.

    PNG
    media_image2.png
    1093
    945
    media_image2.png
    Greyscale

Annotated Figure 7A

    PNG
    media_image3.png
    1220
    1760
    media_image3.png
    Greyscale

Annotated Section View of Figure 7
As to claim 2, BULLOCK, as modified by WITZEL, further discloses wherein a trailing edge of the camber geometry is a distal portion of the wall and defines the second edge of the wall (location of second edge in annotated figure 7A and section view of figure 7).

As to claim 3, BULLOCK, as modified by WITZEL, further discloses a camber line of the camber geometry extends partially about the rotational axis (figure 7, which is a sectional cut at 7—7 of figure 1 showing location of the rotational axis).

As to claim 4, BULLOCK, as modified by WITZEL, further discloses wherein a radially outer surface of the flange, relative to the rotational axis, is a convex surface (see annotated figure 7B).

    PNG
    media_image4.png
    1038
    1056
    media_image4.png
    Greyscale

Annotated Figure 7B
As to claim 5, BULLOCK, as modified by WITZEL, further discloses wherein a radially outer surface of the flange, relative to the rotational axis, is a concave surface (see annotated figure 7B).

As to claim 6, BULLOCK, as modified by WITZEL, further discloses wherein the flange includes a curved portion (intermediate section of the flange between the designated leading edge and trailing edge portions, as shown in annotated section view of figure 7) extending from the leading edge portion at a first end of the curved portion(the first end is the location immediate at the location of communication between the leading edge portion to the curved portion), and a trailing edge portion extending from the curved portion at a second end of the curved portion(the second end is the location immediate at the location of communication between the trailing edge portion to the curved portion), wherein the trailing edge portion defines the second edge of the wall (see annotated section view of figure 7, wherein the second edge defines the positioning of the trailing edge portion).

As to claim 7, BULLOCK, as modified by WITZEL, further discloses wherein the trailing edge portion extends (of which the trailing edge portion, as designated is the immediate location of a starting section of cut-off plate 41) from the curved portion in a direction that is generally parallel(as understood through claim 1, the structures of the ends of the wall, 35, are coplanar along the discharge outlet with their positioning to the parallel lineal edges of first and second housing panels) to a body portion of the wall (such as section 37 of the wall, 35
As to claim 8, BULLOCK, in view of WITZEL, discloses wherein the leading edge portion forms an angle with the body portion of the wall (see annotated section view of figure 7 of which the leading edge is along an arcuate section of the flange, relative to the flat section of the body of the wall, such as 37). However, BULLOCK, as modified, does not explicitly provide wherein the angle is between 40 and 60 degrees.
That being said, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the wall of BULLOCK to have a leading edge portion angled to the body portion of the wall to be between 40 and 60 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the wall of BULLOCK would not operate differently with the claimed angle and since the leading edge is intended to be provided with a bend at the location of the flange. For this, the body portion and leading edge portion of BULLOCK would function appropriately having the claimed angle between the leading edge and body of the wall portion. Further, Applicant places no criticality on the range claimed, indicating simply that the angle between the leading edge and the body portion of the wall “may” be within the claimed range (present specification at par. 49).

As to claim 9, BULLOCK, as modified by WITZEL, further discloses the flange having a length and a width that is relative to the outlet (see figure 2), but does not explicitly provide wherein the flange length is between 5% and 10% of a width of the outlet. 
where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the flange of BULLOCK would not operate differently with the claimed range of the length and since there is a desired length and width deemed appropriate to obtain the aims of the structure within BULLOCK (e.g., col. 2, lines 30-42 and 52-70 which appropriately locates and positions the flange, which includes the cut-off and cut-off plate as defined by annotated section view of figure 7 due to the connection along the first and second housing panels along a width and length thereof). For this, the flange of BULLOCK would function appropriately having the claimed percentage of flange length to outlet width. Further, Applicant places no criticality on the range claimed, indicating simply that the length of the flange to the width of the outlet “may” be within the claimed range (present specification at par. 46).

As to claim 11, BULLOCK, as modified by WITZEL, further discloses comprising an additional intake passage extending through the second housing panel (figure 6 which provides two intake passages, 27) and facilitating fluid flow into the fan wheel(col. 2, line 71- col.3, line 9 of which it is understood that the intake bell allows inlet of the air to the fan wheel based on the rotation of the fan about axis, 65, in direction, 70
As to claim 12, BULLOCK, as modified by WITZEL, further discloses wherein a radial dimension of a chamber (defined interior to the housing, which is defined by the interior walls of the housing components, 10 and 35) within the blower housing increases in a circumferential direction about the rotational axis and along the wall from the leading edge portion of the cross-sectional geometry toward the first edge of the wall ( due to the position of the rotational axis central to the inlet, 27, which is off center to the oval shaped housing structure, the positioning of the leading edge of the cut off is closer to this radial dimension from the center of the rotational axis, than that of the first edge of the wall; see figure 7, in view of figure 4).

As to claim 13, BULLOCK, as modified by WITZEL, discloses wherein the wall is formed of a sheet material which is structurally deformed into the desired scroll shape by col.2, lines 30-36), and further wherein it is known that sheet metal may be used for other portions of the housing, as it is economical (20-22). 
However, BULLOCK, as modified, does not explicitly disclose that the wall is formed of a metallic material. 
Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the centrifugal blower housing art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., deformability and cost of manufacture). See MPEP §2144.07. Therefore, with regards to the present application, it would have been obvious for one having selected a metallic material, as one having ordinary skill within the centrifugal blower housing art knows to select the material based on deformability, so as to form a singular piece construction of the wall, such as that provided by BULLOCK, and for the cost of manufacture, such as that provided by BULLOCK for other housing parts through the use of sheet metal.

As to claim 14, BULLOCK, as modified by WITZEL, further discloses wherein the intake passage (27) comprises an annulus (figure 5) with a curved face (figure 6) configured to facilitate fluid flow into the fan wheel(col. 2, line 71- col.3, line 9 of which it is understood that the intake bell allows inlet of the air to the fan wheel based on the rotation of the fan about axis, 65, in direction, 70).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over BULLOCK (US 3,619,080 – published 9 November, 1971), in view of WITZEL (US2, 015,210 – published 13 October, 1934) and GROSKREUTZ (US 2015/0211807 A1 – published 24 December, 2015).
As to claim 10, BULLOCK, as modified by WITZEL, previously disclosed the outlet of the blower housing, in view of claim 1 provides that upon entry of fluid into the fan via the intake bell, 27, fluid is radially discharged from the fan wheel and the blower housing via the outlet defined between 37 and the cut-off, 40, at the leading edge. More so, WITZEL further teaches that centrifugal fans are commonly associated with use for moving air within heating, cooling, and air conditioning equipment’s.
That being noted, BULLOCK, in view of WITZEL, does not explicitly disclose that the outlet of the blower housing is configured to direct the fluid flow out of the blower housing and toward a heat exchanger of a heating, ventilation, and air conditioning system.
GROSKREUTZ is within the field of endeavor of an HVAC system (abstract, lines 1-2) which includes and indoor unit (102) incorporating a heat exchanger (108/200; par. 19, lines 1-18)  to which a blower (110/308/408/508; par. 22, line 1 – par. 23, line 18; par. 44,lines 1-5; par. 52, lines 4-10; par. 57, lines 4-11) is positioned relative thereto, such that  the outlet of the blower is configured to direct the fluid flow out of the blower housing and toward the heat exchanger of the HVAC system to further be provided in fluid communication with an airflow on an exterior thereof to provide heat transfer (par. 38, lines 23-25). This is strong evidence that modifying BULLOCK as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., to effect adequate heat transfer between the air, or exterior medium, with the fluid within the heat exchanger tubes of the heat exchanger). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify BULLOCK further by .

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over BULLOCK (US 3,619,080 – published 9 November, 1971), in view of GROSKREUTZ (US 2015/0211807 A1 – published 24 December, 2015).
As to claim 15, BULLOCK discloses a blower assembly (abstract; figures 1-4 and 6-8), having:
a housing (housing shown at least in figure 5) and a fan wheel(annular structure shown within figure 6), where rotation of the fan wheel directs fluid flow(col. 2, line 71- col.3, line 9 of which it is understood that the intake bell allows inlet of the air to the fan wheel based on the rotation of the fan about axis, 65, in direction, 70; claim 1 of which it is understood that upon entry of fluid into the fan via the intake bell, 27, fluid is radially discharged from the fan wheel and the blower housing via the outlet defined between 37 and the cut-off, 40, further defined below), where the housing includes a first housing panel (10; col.1, line 67- col.2, line 3), a second housing panel(10; col.1, line 67- col.2, line 3), an a wall (35) extending between the first housing panel and the second housing panel (figure 5 and annotated figure 7A, which is a sectional cut at 7—7 of figure 1 showing location of the rotational axis), wherein the wall is a col. 2, lines 30-42; figure 5)and extends about a rotational axis(figures 1-4 and 6, in view of col. 1, line 67- col. 2, line 3) of the fan wheel from a first edge of the wall to a second edge of the wall (see annotated figure 7A), wherein the wall includes a flange having a cross-sectional camber geometry that extends outwardly from an outlet of the blower assembly (see annotated sectional view of figure 7), wherein the flange defines a leading edge portion of the cross-sectional camber geometry positioned between the first edge and the second edge (see annotated section view of figure 7), wherein a perimeter of the outlet is formed by the first housing panel, the second housing panel, the leading edge portion of the cross-sectional camber geometry, and the first edge of the wall, and wherein the perimeter of the outlet includes a quadrilateral geometry(figure 2, in view of annotated section view of figure 7
However, BULLOCK does not explicitly disclose wherein the blower assembly is particularly applied within a heating, ventilation, and/or air-conditioning (HVAC) system that comprises a heat exchanger having a plurality of tubes configured to flow a refrigerant therethrough, such that rotation of the fan wheel is configured to direct a flow of air across the plurality of tubes of the heat exchanger to place the flow of air in thermal communication with the refrigerant. 
GROSKREUTZ is within the field of endeavor of an HVAC system (abstract, lines 1-2) which includes and indoor unit (102) incorporating a heat exchanger (108/200; par. 19, lines 1-18) having a plurality of tubes (216; par. 39, lines 1-20; figure 2) configured to flow a refrigerant therethrough (par. 39, lines 1-20), so as to further be provided in fluid communication with an airflow on an exterior thereof to provide heat transfer (par. 38, lines 23-25). In particular, GROSKREUTZ teaches that the indoor heat exchange comprises a plurality of tubes which receive airflow from a discharge of a centrifugal blower (par. 23, lines 1-18). This is strong i.e., to effect adequate heat transfer between the air, or exterior medium, with the fluid within the heat exchanger tubes). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify BULLOCK by GROSKREUTZ such that the blower assembly is applied to a HVAC system which incorporates heat exchanger comprises a plurality of tubes configured to receive airflow directed from the blower, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of providing adequate heat transfer between the air, or external medium, with the fluid within the heat exchanger tubes within the HVAC system.

As to claim 16, BULLOCK, as modified by GROSKREUTZ, further discloses wherein a trailing edge of the camber geometry is a distal portion of the wall and defines the second edge of the wall (location of second edge in annotated figure 7A and section view of figure 7).

As to claim 17, BULLOCK, as modified by GROSKREUTZ, further discloses a camber line of the camber geometry extends partially about the rotational axis (figure 7, which is a sectional cut at 7—7 of figure 1 showing location of the rotational axis).

As to claim 18, BULLOCK, as modified by GROSKREUTZ, further discloses wherein a radially outer surface of the flange, relative to the rotational axis, is a convex surface (see annotated figure 7B).

As to claim 19, BULLOCK, as modified by GROSKREUTZ, discloses wherein the wall is formed of a sheet material which is structurally deformed into the desired scroll shape by bending (col.2, lines 30-36), and further wherein it is known that sheet metal may be used for other portions of the housing, as it is economical (20-22). 
However, BULLOCK, as modified, does not explicitly disclose that the wall is formed of a metallic material. 
Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the centrifugal blower housing art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., deformability and cost of manufacture). See MPEP §2144.07. Therefore, with regards to the present application, it would have been obvious for one having selected a metallic material, as one having ordinary skill within the centrifugal blower housing art knows to select the material based on deformability, so as to form a singular piece construction of the wall, such as that provided by BULLOCK, and for the cost of manufacture, such as that provided by BULLOCK for other housing parts through the use of sheet metal.

As to claim 20, BULLOCK, as modified by GROSKREUTZ, does not further disclose the blower assembly being disposed within ductwork of a structure configured to be conditioned by the HVAC system. 
GROSKREUTZ, however, further discloses wherein the blower is known to be positioned within ductwork of a structure configured to be conditioned by the HVAC system (110/308/408/508; par. 22, line 1 – par. 23, line 18; par. 41, lines 1-11; par. 44,lines 1-5; par. 52, lines 4-10; par. 57, lines 4-11 ). This is strong evidence that modifying BULLOCK as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., produce a packaged system of which provides the components within a common housing which is ducted so as to provide the systems away from the zones being conditioned). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify BULLOCK by GROSKREUTZ such that the blower assembly is within ductwork of a structure configured to be conditioned by the HVAC system, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of producing a packaged system of which provides the components within a common housing which is ducted so as to provide the systems away from the zones being conditioned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/24/2022